


110 HR 7095 IH: Comprehensive Long-Term Care Support

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7095
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Ms. Herseth Sandlin
			 (for herself and Mr. Hinchey)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals a deduction for qualified long-term care insurance premiums, a
		  credit for individuals who care for those with long-term care needs, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Comprehensive Long-Term Care Support
			 Act of 2008.
		2.FindingsThe Congress hereby finds:
			(1)As
			 our Nation’s seniors live longer lives, the United States faces a major
			 challenge in long-term health care needs.
			(2)The United States
			 does not have a comprehensive system to support long-term care needs.
			(3)Eighty-six percent of people age 85 and
			 older have at least one chronic condition which can cause pain, disability, and
			 loss of functioning.
			(4)Long-term care is expected to place a huge
			 burden on State Medicaid programs, which are the primary source of funding for
			 nursing homes.
			3.Deduction for
			 qualified long-term care insurance premiums
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions) is amended by
			 redesignating section 224 as section 225 and by inserting after section 223 the
			 following new section:
				
					224.Premiums on
				qualified long-term care insurance contracts
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				deduction an amount equal to the applicable percentage of the amount of
				eligible long-term care premiums (as defined in section 213(d)(10)) paid during
				the taxable year for coverage for the taxpayer or any member of the family of
				the taxpayer under a qualified long-term care insurance contract (as defined in
				section 7702B(b)).
						(b)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage shall be determined in accordance with the following table:
							
								
									
										The taxable years beginning in calendar
						year:The applicable percentage is:
										
										
										
									
									
										200950
										
										201075
										
										2011 or thereafter100.
										
									
								
							
						(c)Member of the
				familyFor purposes of this section, the term member of the
				family means, with respect to any individual—
							(1)the spouse of the
				individual,
							(2)an ancestor or
				lineal descendant of the individual or the individual’s spouse,
							(3)a brother or sister
				of the individual or any individual described in paragraph (1) or (2),
				and
							(4)the spouse of any
				individual described in paragraph (2) or (3).
							(d)Coordination
				with other deductionsAny amount paid by a taxpayer for any
				qualified long-term care insurance contract to which subsection (a) applies
				shall not be taken into account in computing the amount allowable to the
				taxpayer as a deduction under section 162(l) or
				213(a).
						.
			(b)Long-term care
			 insurance permitted To be offered under cafeteria plans and flexible spending
			 arrangements
				(1)Cafeteria
			 plansSection 125(f) of the Internal Revenue Code of 1986
			 (defining qualified benefits) is amended by inserting before the period at the
			 end ; except that such term shall include the payment of premiums for
			 any qualified long-term care insurance contract (as defined in section 7702B)
			 to the extent the amount of such payment does not exceed the eligible long-term
			 care premiums (as defined in section 213(d)(10)) for such
			 contract.
				(2)Flexible
			 spending arrangementsSection 106 of such Code (relating to
			 contributions by an employer to accident and health plans) is amended by
			 striking subsection (c).
				(c)Conforming
			 amendments
				(1)Section 62(a) of
			 the Internal Revenue Code of 1986 is amended by inserting after paragraph (21)
			 the following new item:
					
						(22)Premiums on
				qualified long-term care insurance contractsThe deduction
				allowed by section
				224.
						.
				(2)The table of
			 sections for part VII of subchapter B of chapter 1 of such Code is amended by
			 striking the last item and inserting the following new items:
					
						
							Sec. 224. Premiums on qualified long-term
				care insurance contracts.
							Sec. 225. Cross
				reference.
						
						.
				(d)Effective
			 datesThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
			4.Credit for
			 taxpayers with long-term care needs
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Credit for
				taxpayers with long-term care needs
						(a)Allowance of
				credit
							(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the applicable
				credit amount multiplied by the number of applicable individuals with respect
				to whom the taxpayer is an eligible caregiver for the taxable year.
							(2)Applicable
				credit amountFor purposes of paragraph (1), the applicable
				credit amount shall be determined in accordance with the following
				table:
								
									
										
											For taxable years beginning in calendar
						year:The applicable credit amount
						is:
											
											
											
										
										
											2009$1,000
											
											2010$1,500
											
											2011$2,000
											
											2012$2,500
											
											2013 or thereafter$3,000.
											
										
									
								
							(b)Limitation based
				on adjusted gross income
							(1)In
				generalThe amount of the credit allowable under subsection (a)
				shall be reduced (but not below zero) by $100 for each $1,000 (or fraction
				thereof) by which the taxpayer’s modified adjusted gross income exceeds the
				threshold amount. For purposes of the preceding sentence, the term
				modified adjusted gross income means adjusted gross income
				increased by any amount excluded from gross income under section 911, 931, or
				933.
							(2)Threshold
				amountFor purposes of paragraph (1), the term threshold
				amount means—
								(A)$150,000 in the
				case of a joint return, and
								(B)$75,000 in any
				other case.
								(3)IndexingIn
				the case of any taxable year beginning in a calendar year after 2009, each
				dollar amount contained in paragraph (2) shall be increased by an amount equal
				to the product of—
								(A)such dollar
				amount, and
								(B)the medical care
				cost adjustment determined under section 213(d)(10)(B)(ii) for the calendar
				year in which the taxable year begins, determined by substituting August
				of 2008 for August of 1996 in subclause (II)
				thereof.
								If any
				increase determined under the preceding sentence is not a multiple of $50, such
				increase shall be rounded to the next lowest multiple of $50.(c)DefinitionsFor
				purposes of this section—
							(1)Applicable
				individual
								(A)In
				generalThe term applicable individual means, with
				respect to any taxable year, any individual who has been certified, before the
				due date for filing the return of tax for the taxable year (without
				extensions), by a physician (as defined in section 1861(r)(1) of the Social
				Security Act) as being an individual with long-term care needs described in
				subparagraph (B) for a period—
									(i)which is at least
				180 consecutive days, and
									(ii)a
				portion of which occurs within the taxable year.
									Such
				term shall not include any individual otherwise meeting the requirements of the
				preceding sentence unless within the 39½ month period
				ending on such due date (or such other period as the Secretary prescribes) a
				physician (as so defined) has certified that such individual meets such
				requirements.(B)Individuals with
				long-term care needsAn individual is described in this
				subparagraph if the individual meets any of the following requirements:
									(i)The individual is
				at least 6 years of age and—
										(I)is unable to
				perform (without substantial assistance from another individual) at least 3
				activities of daily living (as defined in section 7702B(c)(2)(B)) due to a loss
				of functional capacity, or
										(II)requires
				substantial supervision to protect such individual from threats to health and
				safety due to severe cognitive impairment and is unable to preform, without
				reminding or cuing assistance, at least 1 activity of daily living (as so
				defined) or to the extent provided in regulations prescribed by the Secretary
				(in consultation with the Secretary of Health and Human Services), is unable to
				engage in age appropriate activities.
										(ii)The individual is
				at least 2 but not 6 years of age and is unable due to a loss of functional
				capacity to perform (without substantial assistance from another individual) at
				least 2 of the following activities: eating, transferring, or mobility.
									(iii)The individual
				is under 2 years of age and requires specific durable medical equipment by
				reason of a severe health condition or requires a skilled practitioner trained
				to address the individual’s condition to be available if the individual’s
				parents or guardians are absent.
									(2)Eligible
				caregiver
								(A)In
				generalA taxpayer shall be treated as an eligible caregiver for
				any taxable year with respect to the following individuals:
									(i)The
				taxpayer.
									(ii)The taxpayer’s
				spouse.
									(iii)An individual
				with respect to whom the taxpayer is allowed a deduction under section 151 for
				the taxable year.
									(iv)An individual who would be described in
				clause (iii) for the taxable year if section 152(d)(1)(B) were applied by
				substituting for the exemption amount an amount equal to the sum of the
				exemption amount, the standard deduction under section 63(c)(2)(C), and any
				additional standard deduction under section 63(c)(3) which would be applicable
				to the individual if clause (iii) applied.
									(v)An individual who would be described in
				clause (iii) for the taxable year if the requirements of clause (iv) are met
				with respect to the individual and section 152(c)(1) were applied without
				regard to subparagraph (D).
									(B)Special rules
				where more than 1 eligible caregiver
									(i)In
				generalIf more than 1 individual is an eligible caregiver with
				respect to the same applicable individual for taxable years ending with or
				within the same calendar year, a taxpayer shall be treated as the eligible
				caregiver if each such individual (other than the taxpayer) files a written
				declaration (in such form and manner as the Secretary may prescribe) that such
				individual will not claim such applicable individual for the credit under this
				section.
									(ii)No
				agreementIf each individual required under clause (i) to file a
				written declaration under clause (i) does not do so, the individual with the
				highest modified adjusted gross income (as defined in section 32(c)(5)) shall
				be treated as the eligible caregiver.
									(iii)Married
				individuals filing separatelyIn the case of married individuals
				filing separately, the determination under this subparagraph as to whether the
				husband or wife is the eligible caregiver shall be made under the rules of
				clause (ii) (whether or not one of them has filed a written declaration under
				clause (i)).
									(d)Identification
				requirementNo credit shall be allowed under this section to a
				taxpayer with respect to any applicable individual unless the taxpayer includes
				the name and taxpayer identification number of such individual, and the
				identification number of the physician certifying such individual, on the
				return of tax for the taxable year.
						(e)Taxable year
				must be full taxable yearExcept in the case of a taxable year
				closed by reason of the death of the taxpayer, no credit shall be allowable
				under this section in the case of a taxable year covering a period of less than
				12
				months.
						.
			(b)Conforming
			 amendments
				(1)Section 6213(g)(2)
			 of the Internal Revenue Code of 1986 is amended by striking and
			 at the end of subparagraph (L), by striking the period at the end of
			 subparagraph (M) and inserting , and, and by inserting after
			 subparagraph (M) the following new subparagraph:
					
						(N)an omission of a
				correct TIN or physician identification required under section 25E(d) (relating
				to credit for taxpayers with long-term care needs) to be included on a
				return.
						.
				(2)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
					
						
							Sec. 25E. Credit for taxpayers with
				long-term care
				needs.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			5.Increased funding
			 for national family caregiver support program
			(a)In
			 generalSection 303(e) of the Older Americans Act of 1965 (42
			 U.S.C. 3023(e)) is amended—
				(1)by striking
			 paragraph (1),
				(2)in paragraph
			 (2)—
					(A)by striking
			 (2) and inserting (1), and
					(B)by striking , $173,000,000 for
			 fiscal year 2009, $180,000,000 for fiscal year 2010, and $187,000,000 for
			 fiscal year 2011 and inserting and $333,000,000 for each of the
			 fiscal years 2009, 2010, and 2011, and
					(3)in paragraph
			 (3)—
					(A)by striking
			 (3) and inserting (2), and
					(B)by striking
			 paragraphs (1) and (2) and inserting paragraph
			 (1).
					(b)Native
			 AmericansSection 643(2) of the Older Americans Act of 1965 (42
			 U.S.C. 3057n(2)) is amended by striking $7,200,000 for fiscal year 2009,
			 $7,500,000 for fiscal year 2010, and $7,900,000 for fiscal year 2011
			 and inserting $13,600,000 for each of the fiscal years 2009, 2010, and
			 2011.
			
